Case 2:18-cv-09000-DSF-AFM Document 33 Filed 07/02/20 Page 1 of 2 Page ID #:533


                                                                        JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    ADRIENNE LIGGINS,                    CV 18-9000 DSF (AFMx)
        Plaintiff,
                                         Order REMANDING Case to
                     v.                  State Court

    GMRI, INC., et al.,
        Defendants.



       On December 11, 2018, the Court ordered the claims over which it
    had original jurisdiction to arbitration and stayed the sole remaining
    California Private Attorneys General Act claim. On February 28, 2020,
    the parties informed the Court that Plaintiff had dismissed the
    arbitration on November 20, 2019 and stipulated that the stay of the
    PAGA claim should be lifted.

        While the Court retains supplemental jurisdiction over the PAGA
    claim, it declines to exercise that jurisdiction. See 28 U.S.C. §
    1367(c)(3). No litigation relating to the PAGA claim has occurred in
    this Court other than briefing regarding the right to a jury. The Court
    has entered no substantive orders in this case other than the order
    regarding arbitration. There is no reason for the PAGA claim to be
    litigated in federal court where there is no original jurisdiction.
Case 2:18-cv-09000-DSF-AFM Document 33 Filed 07/02/20 Page 2 of 2 Page ID #:534



         The case is REMANDED to the Superior Court of California,
    County of Los Angeles.

       IT IS SO ORDERED.



    Date: July 2, 2020                 ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                      2
